 

Case 20-10343-LSS Doc 3350 Filed 05/07/21 Pagelof3

Wey 4y | f of6 ol /
SD of LED Srlverctesa
PHY TMB 28s

e- pap CLERK

Ih Slat hn , Lipsd As g@

Col S'eoo t rh ev, fhe Bo Scouts.

TL (ItWQAzT aA good S Gout ancl AN An aCest?
(SY CLE 6 [ok boy , Q geod bay wha ATR
No mistrust anygae Unt] TT pas
S€evally Abused in a@ s(cKeu,

=

| Oregon IGT ,

The mental anol Ly sical Lhe cts have.
TRko i, prethy ma wel phe va perity atk

my Year 5 post vy eng toa Cope, Peng,

Seepress and To think to my Se(F” brow
my | Fe. could have. he 2 mord€,

prtantagtol anc (ess Aisgu stig CF only ZL
fF achn't lore rap ef by a Man ane
Svbsequently off ctek every Signi Liza at

rh dt anatfe Mt paortent with, Fem 25 fA
uy Close pe sora life.. Vlg vrVek S
eos Dve live the gavotlet of
saxucX abuse to the gpret of wu bre le
evicife: odtempys hefere To turned
ae V2 old, Cok slashed yy WOE

 
Case 20-10343-LSS Doc 3350 Filed 05/07/21 Page2of3

anc if pains we 40 [yok ar phe
scars ty this .

Tt personally hold the SCouts accovwtele
by ee at BA- if SLLM S nobady se 1S.

(Ny heert 1s heavy ond wT hurt
what ceepen es To sullace Ey~nur
Line Lepons fm m pind To Kept

+ . f 7

tt horted,

EZ ask Your Wis dlouw and yt eral: Py
ln Your Mkeersign s Vege dling dhe. halt

S Co pe or Bhs my nightmar€.

Ciw gust One ran anc doing ttre

Cee qhing yar hurt he. BSA but
that eas rn the Aue Trve [rved.
“Tl ne longer suicides ( luck of Cpu tse
Tye Ange ot tlre C lippat attitude
the ISA bas shown Inwarks Man
OD (nr boys,
thark Vow ker xllscieg pre fe Lr Pe
qhi's GS besf as FL cevuld ey platy fs
Yew stranger, This is ALL reve
rel may be bo Coo lA psec te
“fe ct [en fi /

 
 

Case 20-10343-LSS Doc 3350 Filed 05/07/21 Page 3 of 3

 

ti}

 

Ju stite Lauct Seber Cil vec stern
BSA Barkeuptey Case

. % HY Market Street bh, F laov

Whilming ton / DD F .

 

 

 
